Citation Nr: 1717075	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for lumbar strain with degenerative changes has been received.

2.  Entitlement to service connection for lumbar strain with degenerative changes.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mary Anne Royale, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions dated in July 2010, January 2011 and August 2011.

In the July 2010 rating decision, the RO, inter alia, denied the Veteran's claim for a rating in excess of 50 percent for PTSD.  That same month, the Veteran filed a notice of disagreement (NOD) as to this denial.

In the January 2011 rating decision, the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for lumbar strain with degenerative changes as well as his claims for a compensable disability rating for residuals of right fourth metacarpal fracture and for service connection for residuals of dysentery.  In April 2011, Veteran filed a NOD as to these denials.

In the August 2011 rating decision, the RO, inter alia, denied the Veteran's claim for a TDIU.  In September 2011, the Veteran filed a NOD as to this denial.

In November 2012, the RO issued a statement of the case (SOC) with respect to all of the aforementioned issues, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In June 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.

In September 2015, the Board denied the request a claim for service connection for lumbar strain and a compensable disability rating for residuals of a right fourth metacarpal fracture.  The Board also remanded the claims for service connection for residuals of dysentery, for a disability rating in excess of 50 percent for PTSD, and for a TDIU, to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.

Thereafter, the Veteran appealed the Board's denial of his request to reopen a claim for service connection for lumbar strain to the United States Court of Veterans Appeals (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand (JMPR) filed by counsel for the Veteran and the VA Secretary in May 2016, vacating the portion of the decision in which the Board denied reopening the claim for service connection for lumbar strain, and remanding the matter to the Board for further action consistent with the JMPR.  Additionally, as the Veteran did not appeal the Board's denial of his claim for a compensable rating for residuals of right fourth metacarpal fracture (as noted in the JMPR), the Court dismissed that issue.  As such, and since that issue was decided in the Board's September 2015 decision, it is no longer before the Board for consideration.

During the pendency of the appeal, in a June 2016 rating decision, the AOJ granted service connection for irritable bowel syndrome (claimed as residuals of dysentery), assigning an initial 30 percent rating and a July 7, 2010 effective date.  This award resolved the claim for service connection, and no downstream higher rating or earlier effective date claim is currently before the Board.  

In August 2016, the AOJ continued to deny a rating in excess of 50 percent for PTSD and a TDIU (as reflected in an August 2016 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  The Board notes that following the August 2016 SSOC, in January 2017, the Veteran's attorney submitted additional evidence accompanied by a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304 (2016).

As for the matter of representation, the Veteran was previously represented by the Veterans of Foreign Wars of the United States (as reflected in a May 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative), but in December 2015, he appointed an attorney, Mary Anne Royle (as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative).  The Board recognizes the change in representation.

As regards characterization of the Veteran's lumbar strain claim, it is noted that, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to lumbar strain as encompassing the first and second issues set forth on the title page.

In addition, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's decision addressing the request to reopen a claim for service connection for lumbar strain as well as the claims for an increased rating for PTSD and for a TDIU is set forth below.  The de novo claim for service connection for lumbar strain is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a February 2009 rating decision, the RO denied service connection for lumbar strain with degenerative changes; although notified of the denial in a February 2009 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the February 2009 denial relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar strain with degenerative changes and raises a reasonable possibility of substantiating the claim.

4.  Pertinent to the current claim for increase, the evidence is, at least, relatively evenly balanced on the Veteran has manifested psychiatric symptoms of the type and extent, frequency and/or severity (as appropriate) that suggest occupational and social impairment with major deficiencies in most areas, such as family relations, judgment, thinking, and mood; total social and occupational impairment has not been shown; and the schedular criteria have been adequate to rate the Veteran's PTSD at all point pertinent to this appeal.

5.  The Veteran's PTSD meets the percentage requirements for a schedular TDIU, and the evidence is, at least, relatively even balanced on the question of  whether his PTSD has prevented him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's February 2009 rating action denying service connection for lumbar strain with degenerative changes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2016).

2.  As additional evidence received since the February 2009 denial is new and material, the criteria for reopening the claim for service connection for lumbar strain with degenerative changes are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent, but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the request to reopen the claim for service connection for lumbar strain and the claim for a TDIU, given the favorable dispositions of these matters, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

With respect to the claim for an increased rating for PTSD, it is noted that after a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A June 2010 letter provided such notice with regard to the Veteran's current claim for an increased rating.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The July 2010 rating decision reflects the initial adjudication of the claim for an increased rating after the issuance of the June 2010 letter.  Although only a post-rating communication, specifically the November 2012 SOC, set forth the specific criteria for a higher rating for PTSD, any timing error with respect to the provision of these criteria was cured by readjudication of the claim in the August 2016 SSOC.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication.  Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  Hence, the Board has met the content and timing of notice requirements outlined above.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the claim are the written statements provided by the Veteran and his representative/attorney.  The Board finds that no further action to develop the increased rating claim herein decided, prior to appellate consideration, is required.

As for the September 2015 remand, the Board, in relevant part, instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and provide the Veteran with a VA mental disorders examination.  In response, the AOJ sent a letter to the Veteran in October 2015 requesting information concerning outstanding private (non-VA) records.  Also, updated VA treatment records were obtained.  Moreover, the Veteran was afforded a VA examination in February 2016.  Accordingly, the Board finds that the AOJ has substantially complied with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

The Veteran's initial claim for service connection for lumbar strain was denied in a February 2009 rating decision.  The pertinent evidence then of record consisted of the Veteran's service treatment and personnel records, private treatment records, a November 2009 VA spine examination, and his lay statements.  The RO noted that although the Veteran's service treatment records (STRs) noted a complaint of back discomfort in 1967, there was no related complaint or finding noted at separation in 1970.  In addition, the RO noted that post-service treatment records showed no link between any current low back condition to any event, incident, or complaint noted in service.  Moreover, the RO noted that the VA examiner who conducted the November 2008 VA spine examination found that the current back condition was most likely not related to service.  On these bases, the RO found that lumbar strain neither occurred in nor was caused by service and denied the claim.  Although notified of the February 2009 denial in a letter dated the same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200 (2016).  Therefore, the RO's February 2009 denial of the claim became final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran filed his claim to reopen his previously denied claim for service connection for lumbar strain in July 2010.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the February 2009 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the May 2016 JMPR, the parties agreed that the Board erred by not reopening the claim for service connection for lumbar strain where the Veteran submitted new and material evidence.  In this regard, the parties agreed that new and material evidence had been submitted since the last denial of the claim in February 2009.  In particular, this new and material evidence, requiring the claim to be reopened, consisted of a complete copy of the Veteran's STRs (to include his 1970 separation examination report) and the dialogue between the Veteran's representative and the Veteran's testimony during the June 2015 Board hearing (when it appeared that the Veteran alleged that his 1970 separation examination report was inadequate and incomplete).  First, the Veteran's complete STRs and his testimony were new because they were not in the record at the time of the denial of the claim in February 2009.  Notably, regarding the STRs, in rendering its February 2009 denial of the claim, the RO relied on STRs furnished by the Veteran.  However, the Veteran's official STRs were received by the RO in March 2009, and those STRs included more records than were furnished by the Veteran, to include his 1970 separation examination report.  Second, the Veteran's STRs and his testimony (presumed credible) were material because they related to the extent of his back injury in service and challenged the evidence that had been relied upon to deny his claim in February 2009.  Based on the foregoing, the parties concurred that this matter should be reopened.

Given the facts and legal authority noted above,  and in order to comply with the JMPR, the Board concludes that the criteria for reopening the previously denied claim for service connection for lumbar strain are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran has been assigned a 50 percent rating for PTSD under DC 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

To warrant the next higher, 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  However, the symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).]

By way of background, the Veteran was first afforded a VA PTSD examination in August 2008, at which time he was diagnosed with PTSD.  During that examination, he reported having the following symptoms: nightmares (occasionally waking up screaming); constant flashbacks; insomnia (requiring medication to get to sleep); irritability and anger trouble (occasionally going off on people); being easily distracted; avoidance of trauma triggers; numbing of his feelings and a general mistrust of people; hypervigilance and increased startle reaction; dysphoric mood (which comes and goes and is accompanied by low energy, feeling helpless, hopeless and worthless, and suicidal ideation, where he thinks about driving his car into oncoming traffic).  The examiner noted that his symptoms have interfered with his marriages over the years, being married now to his sixth wife, with arguing and fighting throughout the first five marriages.  He also noted that the Veteran reported having only a few friends.  He noted that the Veteran reported that at his last job, he did not have trouble at work except for a little bit of arguing over the years.  He assigned the Veteran a GAF score of 45.  

In connection with his increased rating claim, the Veteran underwent a VA PTSD examination in June 2010.  At that time, he reported the following symptoms: nightmares three to four times per week; intrusive thoughts; efforts to avoid reminders; feeling detached from other people; sleep difficulties (sleeping three to four hours per night); hypervigilance; irritability; and depression.  He also reported that he had been married six times and had been married to his current wife for three years.  He described his relationship with his current wife as generally going well, and that he felt close to her and loved her.  He also said that they would go out together approximately twice a week to eat or to the movies.  He also described himself as being relatively social.  However, he reported having mild to moderate social impairment from his PTSD, as he had multiple marriages and difficulties in those marriages.  In addition, he reported that he was not currently working, and that he had retired in 2006 due to age.

On examination, the examiner noted the following: the Veteran was well-groomed; his speech was clear in articulation and easily understandable; he was correctly oriented to person, place, time, and purpose; his thoughts were logical and goal-directed; there were no signs of major psychopathology such as hallucinations, delusions, or preoccupations; his affect was within normal limits and his mood was happy; and his attention and concentration were mildly disrupted as was memory.  The examiner characterized his PTSD as "moderate."  He assigned the Veteran a GAF score of 58.  He opined that the level of the Veteran's functional impairment was approximately the same as in his August 2008 VA PTSD examination.

In a June 2010 statement, the Veteran's wife stated that the Veteran "has many bad dreams at night where he yells and screams out orders like he is in combat again" and "even yells and grabs the bed as his hiding place to save himself from the battle that is going on in his dreams."

In a June 2010 statement, the Veteran's sister stated that the Veteran had a very hard time making and keeping a relationship with other people.  She stated that he had six failed marriages because he had such a hard time trusting anyone for any period of time.  She stated that he would all of a sudden break out in a cold sweat and have to excuse himself and leave the room because something scared him.  She stated that he had nightmares where he talks and walks in his sleep reliving the war, and that he would wake up with his fist drawn screaming at his wife that he would kill her.  She stated that sometimes he just had to get away from people and just be reclusive, and that "[i]t's like he wants to run away and hide."

In July 2010 statement, the Veteran stated that he kept to himself and did not go out into the public, and that he got upset very easily.  He stated that he had very few friends and was not social.  He stated that he stayed at home, where he was most comfortable.  He stated that he had panic and anxiety attacks.

In July 2011, the Veteran underwent another VA PTSD examination from the same examiner who conducted the June 2010 VA examination.  At that time, the Veteran reported nearly nightly nightmares, mild avoidance symptoms, and consistent depression.  He reported having a close relationship with his wife, and that they would go out about once a week.  He also reported that he had friends that he saw, although he would not give an estimate of how often he saw them, and that he was uneasy around groups of people.  He reported that he was currently unemployed, and that his main barrier to working was that he did not want to put up with the "games."

On examination, the examiner noted the following: clean appearance; unremarkable speech; appropriate affect and happy mood; intact attention and orientation to person, time, and place; unremarkable thought process and content; no delusions or hallucinations; no inappropriate behavior or violence; no obsessive/ritualistic behavior; no sleep impairment; normal judgement and insight; no panic attacks; no homicidal or suicidal thoughts; good impulse control; able to maintain minimum personal hygiene; and no problems with activities of daily living.  Although the examiner noted that the Veteran had normal remote and immediate memory, he noted that the Veteran's recent memory was moderately impaired.  In addition, the examiner noted that the Veteran experienced the following PTSD symptoms: recurrent and intrusive recollections; recurrent distressing dreams; persistent avoidance of stimuli associated with trauma; feelings of detachment or estrangement from others; irritability or outbursts of anger; and hypervigilance.  He further noted that the Veteran's PTSD symptoms were moderate in severity.  He opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  In this regard, he noted that the Veteran reported difficulties being around large groups of people as well as irritability and periodic depression.  He assigned the Veteran a GAF score of 58.

In February 2016, the Veteran was again examined by the same examiner who conducted the previous two VA PTSD examinations.  At that examination, the Veteran reported having the following symptoms: nearly nightly nightmares and intrusive thoughts of combat several times a week; avoiding reminders of combat; being distant from others and mistrustful; mild sleep disruption; irritability; hypervigilance; periodic depressed mood; and periodic suicidal ideation (but denied current suicidal ideation or intent).  He reported that his marriage was going well.  He denied significant problems between him and his wife, and reported that they regularly go out together.  He also reported that he is active in his church, attending weekly, and that he had acquaintances that he saw about once a month.  He reported that he was not currently working and last worked in 2006.  He indicated that he preferred to work alone and said he was tired of "people's games."

On examination, the examiner noted the following: the Veteran was well groomed; he was correctly oriented to person, place, time, and purpose; his thoughts were logical and goal-directed; there were no signs of major psychopathology such as hallucinations or delusions; his affect was within normal limits and mood was happy; and his attention and memory were intact.  The examiner noted that the Veteran's PTSD symptoms included distressing memories and dreams, avoidance of stimuli associated with trauma, exaggerated negative beliefs or expectations, feelings of detachment or estrangement from others, irritable behavior, hypervigilance, sleep disturbance, depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  He opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  He commented that the Veteran likely had moderate symptoms of PTSD.  He noted that the Veteran had difficulty in making close friends but was able to engage in appropriate social interaction.  Regarding occupational impact, the examiner noted the following: that the Veteran would likely experience transient, mild distractibility due to intrusive thoughts; that he likely would prefer to work alone, and at times would be distracted by others; that he would likely have mild conflict with co-workers; that he would be able to understand and remember instructions; and that he would be able to sustain attention needed for task completion.

In an October 2016 affidavit, the Veteran stated that his PTSD had significantly impacted his home and social life.  He stated that he kept to himself as much as possible because he was constantly fearful and suspicious that someone was out to get him or was being deceitful.  He stated that he had few friends, and that he avoided being in group settings because they exacerbated his hypervigilance and caused him to have panic attacks.  He stated that his interactions were primarily limited to his wife.  He stated that he had extremely vivid nightmares four to five times per week, and that they are very intense and caused him to sleep walk and physically act out.  He stated that several times while having a nightmare, he injured himself.  He stated that it was difficult for him to fall asleep, and that he generally slept less than six hours per night, resulting in being fatigued during the day.  He stated that he had a very hard time dealing with and managing any kind of stress.  He stated that he frequently had panic attacks, and that even simple things, like being in crowds, driving, or situations that unexpectedly trigger intrusive distressing memories, caused him to have panic attacks.  He stated that he had problems with motivation, concentration and memory.  He stated that he experienced extreme bouts of anger and was very irritable.  He stated that due to his anger issues and irritability, people preferred not to be around him.  He stated that he had suicidal thoughts.  He stated that he periodically questioned the point of living and constantly felt like he was not good enough and questioned "what's the use"

According to a December 2016 private examination report, the Veteran underwent examination by a private psychologist in November 2016.  At that examination, he endorsed the following symptoms: recurrent, involuntary, and intrusive memories several times a day; traumatic nightmares (further reporting that he had to tie his leg to the bed to make sure something woke him up); persistent negative beliefs and expectations about oneself or the world; persistent negative trauma-related emotions; markedly diminished interest in significant activities; feeling alienated from others; irritability and aggression; hypervigilance; and being easily startled.  He also endorsed having difficulties with memory and learning, as well as with dealing with strangers and maintaining a friendship.  The psychologist noted that the Veteran's mood was depressed (being able to laugh only ironically at times), and that he had a deep mistrust of others.  He also noted that he did not believe that the Veteran had minimized or exaggerated his difficulties relating to PTSD during the examination.  He also indicated that the Veteran may have minimized his mental health difficulties with the VA examiner who conducted the VA examinations in June 2010, July 2011, and February 2016.  Moreover, he indicated that the VA examinations in June 2010, July 2011, and February 2016, did not reflect the severity of the Veteran's PTSD symptoms and resulting impairment.

Based on his review of the entire claims file and examination of the Veteran, the psychologist opined that the Veteran's PTSD had imposed very severe limitations of social and occupational functioning since at least May of 2010.  He further opined that these limitations of functioning have caused deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  He commented that the Veteran's PTSD symptoms prevented him from functioning independently, appropriately and effectively, and made adapting to stressful circumstances impossible.  He noted that the Veteran was socially and physically isolated in his house at the foot of Mount Hood, where he could control his environment so as to minimize unwanted stimulation from others.

Based on the foregoing evidence, including the medical treatment records and the lay statements of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, for the entire period under consideration, the Veteran's PTSD symptoms more closely approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, the criteria for the next higher, 70 percent rating.  In this regard, the above-described evidence reflects that the Veteran has had symptoms and overall impairment that correspond to the criteria for a 50 and a 70 percent rating.  In particular, the Veteran's symptoms have included memory impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, near continuous panic and depression, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Moreover, the Veteran has indicated that he has had significant difficulties socially and occupationally due to his PTSD, and medical professionals have provided opinions as to the severity of such symptoms and to the level of functional impairment due to such symptoms, ranging from that of moderate to severe.  

The Board notes that the VA examiner who conducted the June 2010, July 2011, and February 2016 VA examinations generally indicated that the Veteran's symptoms and functional impairment were moderate.  However, the Board notes that these examination reports contained many internal inconsistencies as well as inconsistencies with the other evidence of record.  For instance, in the June 2010 examination report, the examiner opined that the level of the Veteran's functional impairment was approximately the same as in his August 2008 VA examination, in which he was assigned a GAF score of 45 (indicating serious symptoms or serious functional impairment).  Nonetheless, he concluded that the Veteran's PTSD was "moderate" and assigned him a GAF score of 58 (indicating moderate symptoms or moderate functioning difficulty).  Additionally, in the June 2011 examination report, the examiner indicated that the Veteran had no sleep impairment, despite the Veteran's report of having nightmares and the examiner's finding, later in the report, that the Veteran's PTSD symptoms included recurring distressing dreams.  Moreover, the reports appear to be inconsistent with the lay statements of record, especially concerning the presence of symptoms and social and occupational functioning.

Therefore, in sum, given that there has been PTSD symptoms listed in the 50 and 70 percent criteria, and an indication of both moderate to severe impairment affecting social and occupational functioning, the evidence is, at least, in equipoise as to whether the Veteran's disability picture more closely approximates the criteria for a 70 percent rating for the entire period under consideration.  As such, and resolving reasonable doubt in favor of the Veteran, entitlement to an increased rating of 70 percent for PTSD is warranted.

However, the Board finds that the Veteran's PTSD has not met, or more closely approximated, the criteria for a 100 percent rating.  In this regard, at no point has the Veteran manifested total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board notes that in July 2012, the Veteran was admitted to the emergency room at the VA Medical Center (VAMC) for a tibial fracture of the right knee, at which time it was noted that he had hallucinations (then resolved).  However, the attending physician found that these hallucinations were likely related to opioid administration and delirium of unclear etiology.  In addition, the Veteran has otherwise consistently denied having hallucinations or delusions.  Thus, the Board finds that, at no pertinent point, has the Veteran manifested symptoms of the type, and extent, frequency, and/or severity (as appropriate) contemplated by the maximum, 100 percent schedular rating.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2016).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The symptoms associated with the Veteran's PTSD, as set forth above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Hence, the rating assigned for the service-connected psychiatric disability during the claim period contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's psychiatric disability is appropriately rated as a single disability and there is no additional psychiatric impairment that has not been attributed to or considered in conjunction with the service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, while the criteria are met for an increased 70 percent rating for the Veteran's PTSD, there is no basis for any further staged rating, pursuant to Hart, and that a rating in excess of the rating assigned herein must be denied.  In reaching these conclusions, the Board has resolved reasonable doubt in the Veteran's favor in assigning an increased 70 percent rating for PTSD, but finds that the preponderance of the evidence is against assignment of a rating in excess of 70 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

IV. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU, for the entire period under consideration.  In this regard, service connection is currently in effect for PTSD, herein rated as 70 percent throughout the period in question.  As the Veteran is thus eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a), the remaining question is whether the Veteran's PTSD rendered him unable to obtain or retain substantially gainful employment during the period in question.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the entire period under consideration.

On his April 2011 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran contended that his PTSD had prevented him from securing or following substantially gainful employment, and that he became too disabled to work starting in February 2007.  In addition, the Veteran indicated that had a high school education and attended 2 years of college.  He indicated that he had no other education and training.

Regarding employment history, the Veteran reported that he worked for nearly 40 years as a heating and air conditioning technician.  The Veteran reported that he then worked as a building technician and foreman for eight years until leaving that job in 2006.  He stated that the reason he left that job was because he had opted to take an early retirement rather than be fired.  He stated that he was able to work at this job for some time because he worked alone and in solitude for the most part.  He stated, however, that he grew increasingly paranoid of others at his job, "like someone was waiting to stab me in the back to move ahead."  He stated that his supervisors forced him out because they didn't want to deal with him and because he refused "to play their games."  He stated that he had an extremely difficult time dealing and getting along with other people, including supervisors, co-workers, and the general public.  He stated that he had a hard time managing stress, such as conflict or job pressures, and that he frequently got nauseous and sick to his stomach as a result of his severe anxiety.  He stated that he could not take criticism from supervisors, and that he had trouble managing emotions, anger, and irritability.  He also stated that his constant hypervigilance and suspicion of others made it difficult for him to get alone with people because he often felt like everyone was out to get him or trying to be deceitful.  He stated that because of his inability to focus and memory problems, he took longer to complete tasks and frequently had difficulty remembering task or assignments.  He also reported that after he was forced to leave his building technician job, he worked at Home Depot for about six months until he was fired in 2007.  He stated that the reason he was fired was because he was being inappropriate with customers.  See Veteran's October 2016 Affidavit.  

During the June 2010, July 2011, and February 2016 VA examinations, the Veteran reported that he was unemployed.  Particularly, in the February 2016 VA examination report, the VA examiner described the Veteran's would-be occupational impact from his PTSD as follows: that the Veteran would likely experience transient, mild distractibility due to intrusive thoughts; that he likely would prefer to work alone, and at times would be distracted by others; that he would likely have mild conflict with co-workers; that he would be able to understand and remember instructions; and that he would be able to sustain attention needed for task completion.

In December 2016, based on his review of the entire claims file and examination of the Veteran in November 2016, the private psychologist opined that the Veteran's PTSD had prohibited him from maintaining substantial gainful employment since at least as early as May of 2010.

While the Board acknowledges that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), this private opinion has appropriately been considered-not as dispositive of the unemployability question, but as pertinent evidence, along with other evidence, in determining whether the Veteran can perform the mental acts required for substantially gainful employment.  The Board notes that it finds probative the opinion of the private psychologist, who conducted an in-depth interview of the Veteran's history and assertions, as well as claims file, and provided a detailed and thorough report finding that the Veteran's has PTSD prevented him from obtaining and retaining substantially gainful employment since at least as early as May of 2010.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also notes that the VA examiner who conducted the June 2010, July 2011, and February 2016 VA examination did not provide an opinion directly addressing the issue of employability.

Given the totality of the lay and medical evidence discussed above, the Board finds that the evidence on the question of whether the Veteran's PTSD precluded him from obtaining and maintaining gainful employment is, at least, in relative equipoise.  

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.

Accordingly, given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met for the entire period under consideration in connection with the claim for increase.

ORDER

As new and material evidence has been received to reopen the claim for service connection for lumbar strain with degenerative changes, to this extent only, the appeal is granted.

A 70 percent rating for PTSD is granted, subject to the legal authority governing the payment of VA compensation.

A TDIU is granted, subject to the legal authority governing the payment of VA compensation.

REMAND

In light of points raised in the JMPR, and review of the claims file, the Board finds that further AOJ action on the claim remaining on appeal is warranted.

At the outset, the Board notes that it has reopened the claim for service connection for lumbar strain, whereas the RO declined to reopen the claim.  As the RO has not considered the claim for service connection, on the merits, remand of this matter to the AOJ for initial consideration is required to avoid any prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  The Board also finds that, prior to such consideration, additional development of the evidence is warranted.

The Veteran contends that he has a current lumbar spine disability that is related to various injuries in service.  More specifically, he has asserted that he was elbowed in the back during his basic training.  Additionally, he has asserted that he fell off a deuce and a half truck and injured his back.  Moreover, he has asserted that he hurt his back during combat when he was involved in helicopter crashes in Vietnam and along the Cambodian border, to include a 15 foot fall during a mortar attack.  He also contends that he has had continuous back symptoms, namely pain, ever since these in-service injuries.  An October 1967 service treatment record noted the Veteran's complaint of back pain after being hit with an elbow in the back, and he was diagnosed with an acute muscle spasm.

In connection with his initial claim for service connection for lumbar strain, the Veteran was afforded a VA examination in November 2008.  The VA examiner diagnosed the Veteran with chronic lumbar spine strain with degenerative changes.  He also opined that it was not at least as likely as not that the Veteran's strain was related to service.  He reasoned that he found "no evidence to indicate that the pain that he had in the service in the late 1960s and early 1970s was significant enough to cause the pain that he has now."  

However, as indicated in the JMPR, it does not appear that the VA examiner considered all of the relevant evidence in rendering his conclusion, as complete STRs were not received by the RO until March 2009.  In addition, the VA examiner provided almost no rationale and relied primarily on the lack of documented back injuries or complaints in service, without specifically addressing the relevance or import of the Veteran's lay statements regarding his back injuries in service and experiencing back pain ever since those injuries in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Under these circumstances, the Board finds that further VA examination and opinion addressing the medical nexus, if any, between any current lumbar spine disability and service-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is warranted to resolve the claim for service connection for lumbar strain.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Therefore, on remand, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his lumbar strain. 

While this matter is on remand and prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VAMC in Portland, Oregon, and that records from that facility dated through June 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Portland VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since June 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his lumbar spine, by an appropriate physician.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all back disability(ies) currently present or present at any point pertinent to appeal (even if currently asymptomatic or resolved).

Then, for each such diagnosed back disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service-to include, the Veteran's reports of being elbowed in the back during basic training, falling off a deuce and a half truck, and being involved in helicopter crashes in Vietnam and along the Cambodian border (to include, falling 15 feet during a mortar attack).  

In rendering the requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-specifically including, the October 1967 service treatment record noting the Veteran's complaint of back pain from being elbowed in the back and a diagnosis of an acute muscle spasm, the 1970 service separation examination report, and the Veteran's allegations of continuity of back pain since service.

The absence of documented evidence of in-service back injuries or complaints should not serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


